NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ____________

                                     No. 13-3527
                                    ____________

                            UNITED STATES OF AMERICA

                                           v.

                            WILMER VASQUEZ-ALGARIN,

                                                          Appellant
                                    ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. No. 1-11-cr-00200-003)
                     District Judge: Honorable Sylvia H. Rambo
                                   ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 2, 2014

               Before: HARDIMAN, SCIRICA and ROTH, Circuit Judges.

                                  (Filed: July 9, 2014)
                                    ____________

                                      OPINION
                                    ____________

HARDIMAN, Circuit Judge.

      Wilmer Vasquez-Algarin appeals the District Court’s judgment of conviction and

sentencing order. Counsel for Vasquez-Algarin has moved for permission to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967). We will grant counsel’s motion and
affirm the District Court’s order.

                                               I

       Because we write for the parties, who are well acquainted with the case, we recite

only the facts and procedural history essential to our decision.

       Vasquez-Algarin pleaded guilty under a plea agreement to one count of conspiring to

distribute and possess with intent to distribute and dispense 500 grams or more of cocaine

hydrochloride. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(ii), 846. The plea agreement included

a waiver of the right to a direct appeal. A Spanish interpreter translated the plea agreement

for Vasquez-Algarin, who does not speak English. Vasquez-Algarin signed the agreement

and testified at the change of plea hearing that he knowingly and voluntarily entered into it.

Before sentencing, Vasquez-Algarin filed a motion to withdraw his guilty plea, which the

District Court denied. The District Court sentenced Vasquez-Algarin to 108 months’

imprisonment, the bottom of the Guidelines range.

       Vasquez-Algarin filed this timely appeal, and his counsel moved to withdraw. 1

                                               II

       In a case arising under Anders, we determine whether: (1) counsel has adequately

fulfilled the Anders requirements; and (2) an independent review of the record presents any

non-frivolous issues. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       To meet the first prong, appointed counsel must examine the record, conclude that




                                               2
there are no non-frivolous issues for review, and request permission to withdraw. Counsel

must accompany a motion to withdraw with “a brief referring to anything in the record that

might arguably support the appeal.” Anders, 386 U.S. at 744. Defense counsel identified

two potential grounds for appeal—Vasquez-Algarin’s request to withdraw his guilty plea and

the District Court’s Guidelines calculation—and discussed why they lack merit.

       A defendant must establish a “fair and just reason” in order to withdraw a guilty plea.

See Fed. R. Crim. P. 11(d). That analysis turns on three factors: “(1) whether the defendant

asserts his innocence; (2) the strength of the defendant’s reasons for withdrawing the plea;

and (3) whether the government would be prejudiced by the withdrawal.” United States v.

Jones, 336 F.3d 245, 252 (3d Cir. 2003). The District Court properly denied the motion.

Vasquez-Algarin cannot dispute that he understood the agreement because a Spanish

interpreter translated the plea hearing proceedings and the plea agreement for him. Nor has

he asserted his innocence; in fact he restated his guilt in a hearing on the motion to

withdraw. With respect to the District Court’s calculation of the Guidelines range for the

sentence, Vasquez-Algarin’s counsel rightly notes that Vasquez-Algarin waived his right to a

direct appeal.

       In sum, we find that counsel’s discussion of the reasons why no appealable issue

exists meets the requirements of Anders’s first prong. Our independent review of the

record under Anders’s second prong confirms counsel’s view that there are no meritorious


       1
           The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

                                               3
issues for appeal. Vasquez-Algarin’s plea agreement, which as we said was entered into

knowingly and voluntarily, waived his right to a direct appeal. Thus, even if meritorious

appellate issues existed, we would not review them.

                                              III

       For the reasons stated, we will affirm the District Court’s judgment of conviction

and sentence, and in a separate order, grant counsel’s motion to withdraw.




under 28 U.S.C. § 1291.

                                              4